IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENNETH N. MILLER,                       : No. 412 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
STATE EMPLOYEES RETIREMENT               :
SYSTEM,                                  :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.